DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment and Response to Remarks
This action is in response to the Amendment filed on October 19, 2020. 
Claims 13-23, and 26-34 are currently pending. Claims 1-12 and 24-25 have been cancelled by Applicant. Claims 13-23, and 26-34 have been fully examined.
With respect to the 101 rejection, Applicant is of the opinion that the claims integrate the abstract idea into a practical application because it provides specific improvements to another technology. The examiner respectfully disagrees and notes that the claims are directed to a transitory signal because claim elements commitment board, priority board and trade order board read on data and data is signal. Therefore, claims do not fall within the four statutory categories of invention. However, if they were amended to fall within the four statutory categories, the claims are directed to a judicial exception. The judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test, the additional elements of physically distributed network of computers, distributed ledger, cryptographic platform, electronic order matching platform, time priority assignment platform, a commitment board, a priority board,  a trade order board, and a penalty assessment platform, merely use a computer as a 
With respect to the 112(a) rejections, Applicant’s amendments raise new issues. For example, the amended claim 13 recites “…at least one of the plurality of physically distributed computers confirms the time priority assigned to the published unencrypted plaintext data by confirming a correlation between the unencrypted plaintext data and the cryptographic commitment…” However, the Specification is silent to a computer that confirms a time priority by confirming a correlation between a plaintext and a commitment. Therefore, the new language constitutes new matter.	
In addition, Applicant is of the opinion that the Specification in paragraphs 4-6, 83, 89 and 110 supports the recitation of claim 13 “a distributed ledger operating on the physically distributed network of computers, the distributed ledger tracking at least one asset ownership transaction” The examiner respectfully disagrees and notes that claim 13 claims a distributed ledger that is a component of the system and tracks asset ownership. However, the suggested portions of the Specification do not provide support for the claim recitation. 
Similarly, Applicant is of the opinion that paragraphs 55, 59, 100 and 117 of the Specification support the recitation of claim 13: “…confirming a correlation…via re-generating the cryptographic commitment by applying the one-way transformation to the unencrypted plaintext data and the extended field…” The examiner respectfully disagrees and notes that even though given paragraphs separately disclose one-way 
With respect to the 112(b) rejection of claim 13 for lack of antecedent basis, Applicant is of the opinion that one of ordinary skill in the art would understand that “the trade order of the unencrypted plaintext data” corresponds to the limitation of “wherein the unencrypted plaintext data comprises transaction information for a trade order.” The examiner respectfully disagrees and notes that the above claim recitation does not imply that “the trade order of the unencrypted plaintext data” is the same trade order of which the transaction information is comprised in the unencrypted plaintext data.
With respect to the 103 rejection of claim 13, Applicant is of the opinion that the prior art fails to teach confirmation of a correlation between an unencrypted plaintext data and a cryptographic commitment via re-generating the cryptographic commitment by applying the one-way transformation to the unencrypted plaintext data and the extended field. The examiner respectfully disagrees and notes that Baudoin (at least in [0060], [0063]-[0067]) teaches re-generation of original data from the encrypted data. 

Examiner Comments
Applicant is reminded that the language indicating non-functional descriptive material does not further limit the scope of the claim. (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-
Claim 13: “…the unencrypted plaintext data comprises transaction information for a trade order …”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-23 and 26-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
With respect to claim 13,
Dependent claims 14-23 and 26-34 are also rejected for being directed to the rejected limitations of claim 13.


Claims 13-23 and 26-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 13-23, and 26-34 are directed to a transitory signal and therefore do not fall within the four statutory categories of invention. However, the abstract idea analysis below is applied to the claims because it would be applicable to the claims if they were amended to fall within the four statutory categories below.
Claims 13-23 and 26-34 are directed to the abstract idea of settlement, and an algorithm, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims are directed to providing transaction settlement and algorithm. Specifically, the claims are directed to receiving unencrypted data associated with a trade order from a user, encrypting the data, transmitting the encrypted data to an order matching platform, receiving a confirmation of time priority assignment to the encrypted data, transmitting the unencrypted data to the order matching platform, receiving and publishing the encrypted data by the order matching platform on a commitment board, receiving the time priority and publishing the encrypted data and the time priority on a priority board, by the order matching platform, receiving the unencrypted data and publishing the unencrypted data and the encrypted data on a 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of physically distributed network of computers, distributed ledger, cryptographic platform, electronic order matching platform, time priority assignment platform, a commitment board, a priority board,  a trade order board, and a penalty assessment platform, merely use a computer as a tool to perform the abstract idea, specifically, receiving unencrypted data associated with a trade order from a user, encrypting the data, transmitting the encrypted data to an order matching platform, receiving a confirmation of time priority assignment to the 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 13-23 and 26-34 only involve the use of computers as tools to provide a transaction settlement and algorithm.
Taking the claim elements separately, the independent claim 1 involves receiving unencrypted data associated with a trade order from a user, encrypting the data, transmitting the encrypted data to an order matching platform, receiving a confirmation of time priority assignment to the encrypted data, transmitting the unencrypted data to the order matching platform, receiving and publishing the encrypted data by the order matching platform on a commitment board, receiving the time priority and publishing the encrypted data and the time priority on a priority board, by the order matching platform, receiving the unencrypted data and publishing the unencrypted data and the encrypted data on a trade order board by the order matching platform, confirming correlation between the encrypted data and unencrypted data by regenerating the encrypted data by applying encryption on the unencrypted data based on the assigned time priority, matching the trade order with other trade orders based on the time priority, generating trade data based on the 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of providing transaction settlement and algorithm, including receiving unencrypted data associated with a trade order from a user, encrypting the data, transmitting the encrypted data to an order matching platform, receiving a 
The use of a physically distributed network of computers, distributed ledger, cryptographic platform, electronic order matching platform, time priority assignment platform, a commitment board, a priority board,  a trade order board, and a penalty assessment platform, as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
Conclusion

Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Further support for the rationale discussed above can be found at: 
http://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 13-23, 26-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to claim 13, the claim recites “a distributed ledger operating on the physically distributed network of computers, the distributed ledger tracking at least one asset ownership transaction” However, the Specification is silent to the system having a distributed ledger as a component that tracks asset ownership transactions.
According to the Specification (for example in paragraphs [0021] of PGPub):
… various distributed ledger technology (DLT) based platforms or blockchain-based platforms have and are being developed for a number of uses. For example, DLT-based platforms have and/or are being developed for cryptocurrencies, such as Bitcoin, as well as applications to financial back-office infrastructure, handle stock trades, clear and settle leveraged loans and/or a myriad of transaction types. In addition, other DLT-based applications can include handling catastrophe reinsurance, tracking land titles and transactions, recording ownership of intellectual property, facilitating peer-to-peer marketplaces, and/or the like, to name a few. As a non-limiting example, much of the appeal of blockchain and DLT-based platforms can lie in their use of a distributed ledger, either centralized or decentralized, in which an immutable global record can emerge of the various transactions performed on the network. Further, the ability to clear and settle assets in such a setting, along with the rise of new "smart contracts" that can automatically trigger additional steps such as recording ownership changes or authorizing payments can have far-reaching implications.…


Therefore, the specification is silent to a distributed ledger that is a component of the system and tracks asset ownership, and the newly added language constitutes new matter.
With respect to claim 13, the amended claim recites: “…at least one of the plurality of physically distributed computers confirms the time priority assigned to the published unencrypted plaintext data by confirming a correlation between the unencrypted plaintext …”
However, the Specification is silent to confirming the time priority by confirming a correlation. 
	According to the Specification (PGPub [0098])
… the Cryptographic Platform can be configured to access the Priority Board 110 or information posted thereon to confirm the time priority or other priority assignment assigned to the cryptographic commitment at block 312. As such, the user can, in some embodiments, review and verify the time priority or other priority assignment assigned to the cryptographic commitment. In some circumstances, the user may decide not to reveal the plaintext data corresponding to the cryptographic commitment. For example, the user may not be satisfied with the time priority or other priority assignment that was assigned to the user's cryptographic commitment for one reason or another.…

	Therefore, the new language constitutes new matter.	
With respect to claim 13, the claim recites: “…confirming a correlation…via re-generating the cryptographic commitment by applying the one-way transformation to the unencrypted plaintext data and the extended field…”
However, the Specification is silent to re-generating the commitment by applying the one-way transformation. In addition, the Specification is silent to applying re-generation on the plaintext data and the extended field.
	According to the Specification (PGPub [0100])
…one or more other Cryptographic Platforms on the network or platform used by one or more other users can regenerate the cryptographic commitment using the later published plaintext data at block 320. If the regenerated cryptographic commitment matches the previously published cryptographic commitment that was used for time priority assignment or other priority assignment purposes, then the verification is complete…

	Therefore, the new language constitutes new matter.	
With respect to claim 13, the claim recites: “a distributed ledger operating on the physically distributed network of computers”, “a cryptographic platform operating on the user computer”, “an electronic order matching platform operating on the first set of one or more computers”, and “a time priority assignment platform operating on the second set of one or more computers” An algorithm or steps/procedure taken to perform the function “operating on” must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§2163.02 and 2181, subsection IV.” (MPEP 2161.01 I)
With respect to claim 16, the amended claim recites: “…the electronic order matching platform does not operate on the user computer system.” However, the Specification is silent to the claim recitation. 
	According to the Specification (PGPub [0101])
…the Order Matching Platform can be software operating on the Central Processing Entity System(s) or on a wholly separate computing system. In some embodiments, the Order Matching Platform or an order matching algorithm thereof can be available on the computing system of every user on the network such that the user may audit the order matching process…

	Therefore, the new language constitutes new matter.	
With respect to claim 26, the claim recites “penalty assessment platform assessing a penalty on the user upon verification that the trade order of the unencrypted plaintext data does not correspond to the cryptographic commitment”
However, according to the Specification (for example in paragraphs [0104] of PGPub):


Therefore, the specification is silent to the above claim recitation and the newly added language constitutes new matter.
With respect to claim 26, the claim recites: “…verification that trade order of the unencrypted plaintext data does not correspond to the cryptographic commitment …” An algorithm or steps/procedure taken to perform the function “verification that does not correspond” must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§2163.02 and 2181, subsection IV.” (MPEP 2161.01 I)
Dependent claims 14-23, and 26-34 are also rejected for being directed to the limitations of rejected claim 13.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13-23 and 26-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Lack of Antecedent Basis
With respect to claim 13, the claim recites the limitation “the trade order of the unencrypted plaintext data” There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 14-23, and 26-34 are also rejected for being directed to the limitations of rejected claim 13.
Unclear Scope
With respect to claim 30, the scope of the claim is rendered unclear as the claim is directed to the system of claim 13, however the claim also recites “…publishing the generated trade data on a trade board…,” It is unclear whether the claim is directed to the system, or to the combination of the system and the trade board. Therefore, the scope of the claims is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)) 
Means Plus Function
With respect to claim 13, the claim limitations “a distributed ledger operating on…”, “cryptographic platform operating on …”, “electronic order matching platform…operating on…”, “time priority assignment platform operating on…”, are means plus function limitations that invokes 35 U.S.C. §112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Although the specification describes 
… the Cryptographic Platform can be software operating on one or more user computing systems …. (PGPub [0096])
 
… (PGPub [0097])

…the Order Matching Platform can be software operating on the Central Processing Entity System(s) or on a wholly separate computing system… (PGPub [0101])

…the Electronic Ledger Interface can be part of the Cryptographic Platform or a separate software engine or platform operating on a computing system of the user. (PGPub [0119])


However, the specification does not describe any structure corresponding to the distributed ledger, cryptographic platform, the order matching platform, and the time priority platform. 
With respect to claim 26, the claim limitation “penalty assessment platform assessing…”, is means plus function limitations that invokes 35 U.S.C. §112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Although the specification describes 
… The Penalty Platform can be software operating on the can be software operating on Decentralized Ledger System…. (PGPub [0116])
 

However, the specification does not describe any structure corresponding to the penalty platform. 
Because the above limitations of claims 13 and 26 invoke 112(f), the specification must clearly link the recited functions to the corresponding structure. For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. This 
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 15-16, 19, and 31-32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With respect to claim 15, the claim recites “wherein the user computer is a computer in the first set of one or more computers…” However, claim 15 depends from claim 13 and claim 13 requires that the user computer and the first set of one or more computers be different components of the system. Therefore, the dependent claim 15 contradicts with claim 13 from which it depends.
With respect to claim 16, the claim recites “the electronic order matching platform does not operate on the user computer system” However, claim 16 depends from claim 13 and claim 13 requires that the electronic order matching platform being operated on a first set of one or more computers which are different components from the user computer. Therefore, the dependent claim 16 fails to further limit the subject matter of claim 13.
With respect to claim 19, the claim recites “the first set of one or more computers… assessing a penalty on the user based on a failure to receive authorization from the user to transmit the unencrypted plaintext data…”

With respect to claim 31, the claim recites “…the time priority assignment platform operates on a first computer system, and the electronic order matching platform operates on a second computer system.” However, claim 31 depends from claim 13 and claim 13 recites “…the first set of one or more computers operates the electronic order matching platform” and “…the second set of one or more computers operates the time priority assignment platform…”  Therefore, the dependent claim 31 fails to further limit the subject matter of claim 13.
With respect to claim 32, the claim recites “…the time priority assignment platform and the electronic order matching platform operate on a single computer system…” However, claim 31 depends from claim 13 and claim 13 recites “…the first set of one or more computers operates the electronic order matching platform” and “…the second set of one or more computers operates the time priority assignment platform…”  Therefore, the dependent claim 32 contradicts with claim 13 from which it depends.
With respect to claims 15-16, 19, and 31-32, Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-15, 20-22, and 30-34 are rejected under 35 U.S.C. 103 as being  unpatentable over Pierce et al. (US Patent Publication No. 2017/0352116), in view of Parkes et al. (US Patent Publication No.  2009/0182667), further in view of Baudoin et al. (US patent Publication No. 2017/0104731)
With respect to claim 13, Pierce et al. teach:
a user computer; (FIG. 1A, [0023])
a first set of one or more computers; (FIG. 1A, [0025])
a second set of one or more computers; (FIG. 1A, [0025])
a distributed ledger operating on the physically distributed network of computers, the distributed ledger tracking at least one asset ownership transaction; ([0012]-[0015], [0129]-[0131], [0143]-[0144])
a cryptographic platform operating on the user computer; ([0063])
an electronic order matching platform operating on…one or more computer; ([0026]-[0032])
a time priority assignment platform operating on…one or more computers; ([0026]-[0032])
a commitment board; ([0026]-[0032])
a priority board; ([0026]-[0032]) 
a trade order board; ([0026]-[0032])
wherein the distributed ledger, the commitment board, the priority board, and the trade order board are accessible by each computer in the physically distributed network of computers, ([0043], [0058], [0063], [0069], [0096]-[0097], [0121]-[0122], 
wherein the first set of one or more computers operates the electronic order matching platform by performing operations comprising:
receiving the …commitment from the cryptographic platform;  ([0043], [0058], [0063], [0069], [0096]-[0097], [0129]-[0130], [0138], [0142]-[0143], match engine module 106, order book module 110)
upon receiving the … commitment, publishing the cryptographic commitment on the commitment board; ([0043], [0058], [0063], [0069], [0096]-[0097], [0129]-[0130], [0138], [0142]-[0143], match engine module 106, order book module 110)
receiving, from the time priority assignment platform, a time priority assigned to the … commitment by the time priority assignment platform; ([0043], [0058], [0063], [0069], [0096]-[0097], [0129]-[0130], [0138], [0142]-[0143], match engine module 106, order book module 110)
publishing the … commitment and the time priority on the priority board; ; ([0043], [0058], [0063], [0069], [0096]-[0097], [0129]-[0130], [0138], [0142]-[0143], match engine module 106, order book module 110)
receiving, from the cryptographic platform, the unencrypted plaintext data; ([0030]-[0031], [0041]-[0043], [0045]-[0046], [0055]-[0056])
publishing the unencrypted plaintext data and the… commitment on the trade order board, ([0030]-[0031], [0041]-[0043], [0045]-[0046], [0055]-[0056])
matching the trade order of the unencrypted plaintext data with one or more other trade orders based at least in part on the assigned time priority relative to one or 
generating trade data based on the matching; ([0120]-[0125])
providing the generated trade data to the distributed ledger; ([0120]-[0125], [0139], [0147], [0148]) 
wherein the second set of one or more computers operates the time priority assignment platform by performing operations comprising:
upon the electronic order matching platform publishing the … commitment on the commitment board, assigning the time priority to the … commitment; ([0043], [0058], [0063], [0069], [0096]-[0097], [0129]-[0130], [0138], [0142]-[0143], match engine module 106, order book module 110)
providing the assigned time priority to the electronic order matching platform. ([0063])
wherein the user computer operates the cryptographic platform …
upon transmitting the … commitment, accessing a confirmation of assignment of a time priority assigned to the cryptographic commitment by the time priority assignment platform; ([0063])
upon confirming assignment of the time priority, transmitting the unencrypted plaintext data to the electronic order matching platform; ([0030]-[0031], [0041]-[0043], [0045]-[0046], [0055]-[0056])
Pierce et al. do not explicitly teach:
cryptographic commitment,

receiving unencrypted plaintext data from a user via a user interface of the user computer, wherein the unencrypted plaintext data comprises transaction information for a trade order;
generating a cryptographic commitment by applying a one-way transformation to the unencrypted plaintext data and an extended field;
transmitting the cryptographic commitment to the electronic order matching platform;
wherein at least one of the plurality of physically distributed computers confirms the time priority assigned to the published unencrypted plaintext data by confirming a correlation between the unencrypted plaintext data and the cryptographic commitment via re-generating the cryptographic commitment by applying the one-way transformation to the unencrypted plaintext data and the extended field;
However, Parkes et al. teach:
 cryptographic commitment, ([0061], [0064], [0076]-[0077],[0085], [0118], [0150]-[0159])
wherein the user computer operates the cryptographic platform by performing operations comprising: ([0074]-[0075], [0091])
receiving unencrypted plaintext data from a user via a user interface of the user computer, wherein the unencrypted plaintext data comprises transaction information for a trade order; ([0074]-[0075], [0091])

transmitting the cryptographic commitment to the electronic order matching platform; ([0176])
In addition, Parkes et al. teach:
upon transmitting the … commitment, accessing a confirmation of assignment of a time priority assigned to the cryptographic commitment by the time priority assignment platform; ([0084]-[0085], [0165]-[0176])
upon confirming assignment of the time priority, transmitting the unencrypted plaintext data to the electronic order matching platform; ([0084]-[0085], [0165]-[0176])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bid encryption, as taught by Parkes et al. into the order matching system of Pierce et al., in order to preserve secrecy of bids. (Parkes et al., Abstract, [0005])
Pierce et al. and Parkes et el. do not explicitly teach:
wherein at least one of the plurality of physically distributed computers confirms the time priority assigned to the published unencrypted plaintext data by confirming a correlation between the unencrypted plaintext data and the cryptographic commitment via re-generating the cryptographic commitment by applying the one-way transformation to the unencrypted plaintext data and the extended field;
However, Baudoin et al. teach:
wherein at least one of the plurality of physically distributed computers confirms the time priority assigned to the published unencrypted plaintext data by confirming a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the re-generation of original data from the encrypted data, as taught by Baudoin et al. into the order matching system of Pierce et al., and Parkes et al., in order to confirm correlation between the encrypted and original data. (Baudoin et al., Abstract, [0022])
With respect to claim 14, Pierce et al., Parkes et al., and Baudoin et al. teach the limitations of claim 13.
Moreover, Pierce et al. teach:
the cryptographic platform... transmitting the extended field with the unencrypted plaintext data to the electronic order matching platform. ([0030]-[0031], [0041]-[0043], [0045], [0055]-[0056])
With respect to claim 15, Pierce et al., Parkes et al., and Baudoin et al. teach the limitations of claim 13.
Moreover, Pierce et al. teach:
…the electronic order matching platform operates on the user computer. (FIGS 1A and 2, [0025])
With respect to claim 20, Pierce et al., Parkes et al., and Baudoin et al. teach the limitations of claim 13.
Moreover, Parkes et al. teach:

With respect to claim 21, Pierce et al., Parkes et al., and Baudoin et al. teach the limitations of claim 13.
Moreover, Parkes et al. teach:
wherein the cryptographic commitment comprises a digital signature of the user. ([0074], [0163])
With respect to claim 22, Pierce et al., Parkes et al., and Baudoin et al. teach the limitations of claim 13.
Moreover, Pierce et al. teach:
wherein the distributed ledger comprises a blockchain. ([0129]-[0131], [0143]-[0144])
With respect to claim 30, Pierce et al., Parkes et al., and Baudoin et al. teach the limitations of claim 13.
Moreover, Pierce et al. teach:
the electronic order matching platform publishing the generated trade data on a trade board. ([0112], [0116], [0141]-[0143])
With respect to claim 31, Pierce et al., Parkes et al., and Baudoin et al. teach the limitations of claim 13.
Moreover, Pierce et al. teach:
wherein the time priority assignment platform operates on a first computer system, and the electronic order matching platform operates on a second computer system. ([0013], [0038], [0063], [0121]-[0124])
With respect to claim 32, Pierce et al., Parkes et al., and Baudoin et al. teach the limitations of claim 13.
Moreover, Pierce et al. teach:
wherein the time priority assignment platform and the electronic order matching platform operate on a single computer system. ([0025]-[0032]) 
With respect to claim 33, Pierce et al., Parkes et al., and Baudoin et al. teach the limitations of claim 13.
Moreover, Pierce et al. teach:
wherein the time priority assignment platform operates across a distributed computer system. ([0013], [0038], [0063], [0121]-[0124])
With respect to claim 34, Pierce et al., Parkes et al., and Baudoin et al. teach the limitations of claim 13.
Moreover, Parkes et al. teach:
wherein the cryptographic commitment comprises a cryptographic hash commitment. ([0061], [0064, [0076]-[0077], [0118], [0150]-[0159])

Claims 16-17, are rejected under 35 U.S.C. 103 as being  unpatentable over Pierce et al., in view of Parkes et al. and Baudoin et al., further in view of Mazier (US patent Publication No. 2017/0161829)
With respect to claim 16, Pierce et al., Parkes et al., and Baudoin et al. teach the limitations of claim 13.
Pierce et al., Parkes et al., and Baudoin et al. do not explicitly teach:

However, Mazier teaches:
wherein the electronic order matching platform does not operate on the user computer system. ([FIG. 1, [0034])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the separation of cryptographic server and trade matching, as taught by Mazier into the order matching system of Pierce et al., Parkes et al., and Baudoin et al., in order to enhance security of order data. (Mazier: Abstract, [0012])
With respect to claim 17, Pierce et al., Parkes et al., and Baudoin et al. teach the limitations of claim 13.
Pierce et al., Parkes et al., and Baudoin et al. do not explicitly teach:
wherein the electronic order matching platform operates across a distributed computer system.
However, Mazier teaches:
wherein the electronic order matching platform operates across a distributed computer system. ([0031], FIG. 1, Claim 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the distributed computer system, as taught by Mazier into the order matching system of Pierce et al., Parkes et al., and Baudoin et al., in order to enhance security of order data. (Mazier: Abstract, [0012])

Claim 18 is rejected under 35 U.S.C. 103 as being  unpatentable over Pierce et al., in view of Parkes et al. and Baudoin et al., further in view of Wu et al. (US patent Publication No. 2007/0129958)
With respect to claim 18, Pierce et al., Parkes et al., and Baudoin et al. teach the limitations of claim 13.
Pierce et al., Parkes et al., and Baudoin et al. do not explicitly teach:
the electronic order matching platform… receiving user input from the user authorizing the transmission of the unencrypted plaintext data from the cryptographic platform to the electronic order matching platform.
However, Wu et al. teach:
the electronic order matching platform… receiving user input from the user authorizing the transmission of the unencrypted plaintext data from the cryptographic platform to the electronic order matching platform. ([0025], [0044], [0068]-[0069]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the data sharing based on user approval,  as taught by Wu et al., into the order matching system of Pierce et al., Parkes et al., and Baudoin et al., in order to improve data security. (Wu et al., Abstract, [0014])

Claims 19 is rejected under 35 U.S.C. 103 as being  unpatentable over Pierce et al., in view of Parkes et al., Baudoin et al., and Wu et al., and further in view of Diana et al. (US patent Publication No. 2006/0265259)
With respect to claim 19, Pierce et al., Parkes et al., Baudoin et al. and Wu et al. teach the limitations of claim 18.
Pierce et al., Parkes et al., Baudoin et al. and Wu et al. do not explicitly teach:
the electronic order matching platform … assessing a penalty on the user based on a failure to receive authorization from the user to transmit the unencrypted plaintext data from the cryptographic platform to the electronic order matching  platform within a predetermined period of time.
	However, Diana et al. teach:
the electronic order matching platform assessing a penalty on the user based on a failure to receive authorization from the user to transmit the unencrypted plaintext data from the cryptographic platform to the electronic order matching platform within a predetermined period of time. ([0020])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bidder penalty for failing to respond within a specified time, as taught by Diana et al., into the order matching system of Pierce et al., Parkes et al., Baudoin et al., and Diana et al., in order to improve trade efficiency. (Diana et al., Abstract, [0016])

Claim 23 is rejected under 35 U.S.C. 103 as being  unpatentable over Pierce et al., in view of Parkes et al. and Baudoin et al., further in view of Chan et al. (US patent Publication No. 2018/0089641)
With respect to claim 23, Pierce et al., Parkes et al., and Baudoin et al. teach the limitations of claim 13.

wherein the electronic order matching platform operates on a mining node.
However, Chan et al. teach:
wherein the electronic order matching platform comprises a mining node. ([0141]-[0143])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the FIFO queue of miners, as taught by Chan et al., into the order matching system of Pierce et al., Parkes et al., Baudoin et al., and Diana et al., in order to enable miners to prioritize the transactions based on order time. (Chan et al., Abstract, [0073])

Claims 26-29 are rejected under 35 U.S.C. 103 as being  unpatentable over Pierce et al., in view of Parkes et al., Baudoin et al., and further in view of Sweeting et al. (US patent Publication No. 2005/0038732)
With respect to claim 26, Pierce et al., Parkes et al., and Baudoin et al. teach the limitations of claim 13.
Pierce et al., Parkes et al., and Baudoin et al. do not explicitly teach:
a penalty assessment platform assessing a penalty on the user upon verification that the trade order of the unencrypted plaintext data does not corresponds to the cryptographic commitment.
However, Sweeting et al. teach:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the penalty determination, as taught by Sweeting et al., into the order matching system of Pierce et al., Parkes et al., Baudoin et al., in order to pose penalties when commitment is not fulfilled . (Sweeting et al., Abstract, [0036])
With respect to claim 27, Pierce et al., Parkes et al., Baudoin et al. and Sweeting et al. teach the limitations of claim 26.
Moreover, Sweeting et al. teach:
wherein the penalty assessment platform and the electronic order matching platform operate on a single computer system. ([0068]-[0069], [0076], server 104)
With respect to claim 28, Pierce et al., Parkes et al., Baudoin et al. and Sweeting et al. teach the limitations of claim 26.
Moreover, Sweeting et al. teach:
wherein the penalty assessment platform operates on a first computer system, and the electronic order matching platform operates on a second computer system. ([0068]-[0069], [0076]-[0079])
With respect to claim 29, Pierce et al., Parkes et al., Baudoin et al. and Sweeting et al. teach the limitations of claim 26.
Moreover, Sweeting et al. teach:
 ([0068]-[0069], [0076]-[0079])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A./Examiner, Art Unit 3685  

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685